DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7 are drawn to a method of providing an indication that a first vehicle modified a route based on a request from the second device (e.g. G01C).
II. Claims 8-15 and 20 are drawn to a method of transmitting a request for a second device associated with a second vehicle to modify a second route of the second vehicle wherein the modified second route of the second vehicle reduces an amount of time for the first vehicle to traverse the first route to a destination location (e.g. G08G).
III. Claims 16-19 are drawn to a method of generating a smart contract (e.g. G06Q20).

The inventions are independent or distinct, each from the other because:
Inventions I-III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  
In the instant case, subcombination I has separate utility such as providing an indication that a first vehicle modified a route.  Subcombination I can be practiced separately from subcombination II of modify a second route wherein the modified route reduces an amount of time for the first vehicle to traverse the first route as subcombination I does not require modify a route to reduce time in order to provide an indication that a first vehicle modified a route.  Subcombination I can be practiced separately from subcombination III of generating a smart contract, as subcombination I does not have to generate a smart contract in order to provide an indication that a first vehicle modified a route.
Subcombination II has separate utility such as modify a second route wherein the modified route reduces an amount of time for the first vehicle to traverse the first route.  Subcombination II can be practiced separately from subcombination I of providing an indication that a first vehicle modified a route as subcombination II does not have to provide an indication in order to modify a second route wherein the modified route reduces an amount of time for the first vehicle to traverse the first route. Subcombination II can be practiced separately from subcombination III of generating a smart contract as subcombination II does not have to generate a smart contract in order to modify a second route wherein the modified route reduces an amount of time for the first vehicle to traverse the first route.
Subcombination III has separate utility such as generating a smart contract.  Subcombination III can be practiced separately from subcombination I of providing an indication that a first vehicle modified the route as subcombination III does not have to provide an indication to generate a smart contract.  Subcombination III can be practiced separately from subcombination II of modify a second route wherein the modified route reduces an amount of time for the first vehicle to traverse the first route as subcombination III does not have to modify a second route to reduce an amount of time in order to generate a smart contract.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The claims would require at least different search strings.  Subcombination I would require searching for indications that routes have been modified (G01C21).  Subcombination II would require searching where time is reduced for modified routes (G08G).  Subcombination III would require searching for smart contracts (G06Q20).  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
No telephone call was made to the Applicant as it is the Examiner’s experience that complex restrictions are seldom made over the phone.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BARTLEY whose telephone number is (571)272-5230. The examiner can normally be reached Mon-Fri: 7:30 - 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHAHID MERCHANT can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH BARTLEY/Primary Examiner, Art Unit 3693